Citation Nr: 0831620	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California - 
which, in relevant part, granted the veteran's claim for 
service connection for PTSD and assigned an initial 30 
percent disability rating retroactively effective from 
October 28, 2004, the date of receipt of his claim.  He wants 
a higher initial disability rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDING OF FACT

The medical and other evidence does not show the veteran's 
service-connected PTSD causes occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 30 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in January 2005, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Keep in mind the VCAA letter issued was in the 
context of him trying to establish his underlying entitlement 
to service connection, since granted, so the letter addressed 
these requirements as opposed to those for obtaining a 
downstream higher initial disability rating or different 
effective date.

In Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008), the U. S. Court of Appeals for Veterans Claims 
(Court) addressed the question of who bears the burden of 
proof - the appellant or VA, in demonstrating how a VCAA 
notice error has adversely affected the essential fairness of 
the adjudication when the claim submitted has been 
substantiated, e.g., a claim for service connection has been 
granted and a disability rating and effective date have been 
assigned.  Consistent with its prior decisions in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006) - which the Court found had not been 
explicitly or implicitly overruled by the intervening 
decision of the U.S. Court of Appeals for the Federal Circuit 
in Sanders v. Nicholson, 487 F.3d 881 (2007), petition for 
cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) - the Court 
held that where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements.  "[O]nce a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess, 
19 Vet. App. at 490.  


Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  As a caveat, the Court reserved for future 
consideration whether a different rule should apply in 
situations, unlike in this case, where the claimant's initial 
service connection application raises an effective date issue 
(or disability rating issue) that requires more specific 
discussion of the evidentiary requirements pertaining to that 
element in the VCAA notice beyond the minimal information 
required by Dingess.  

In any event, here, a more recent July 2008 letter informed 
the veteran of the downstream disability rating and effective 
date elements of his initial, underlying claim for service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And although the RO has not gone back and 
readjudicated his claim since providing that additional 
notice, such as in a supplemental statement of the case 
(SSOC) - see 38 C.F.R. §§ 19.31, 19.37, there has been no 
reason to since he has not submitted or identified any 
additional evidence in response to that additional notice 
that requires considering.  That is to say, the absence of an 
SSOC after that additional notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano v. Nicholson, 21 
Vet. App. 165, 173 (2007).  See, too, Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both 
indicating that if, for whatever reason, there was no VCAA 
notice prior to the initial adjudication of the claim or, if 
there was, it was inadequate (i.e., not fully content-
compliant), then this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records, and 
VA medical records - including the report of his VA 
compensation examination assessing the severity of his PTSD.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Entitlement to an Initial Disability Rating Higher than 30 
Percent for PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 30 percent rating is 
warranted for PTSD when there is an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.   



The next higher rating, 50 percent, requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. §§ 4.2, 4.6.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

According to the DSM-IV, a GAF score of 61-70 indicates some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally functioning well, with some 
meaningful interpersonal relationships.  A GAF score of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 indicates serious symptoms or any serious impairment 
in social, occupational, or school functioning.  A GAF of 
31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

The record indicates the veteran has a substance-abuse 
disorder, diagnosed as alcohol and caffeine dependence with 
probable nicotine dependence and a history of cocaine 
dependence, which has not been claimed to be service-
connected or part and parcel of his service-connected 
psychiatric disorder (namely, his PTSD).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's abuse of alcohol 
or drugs is precluded for purposes of all VA benefits for 
claims, as here, filed after October 31, 1990.  
See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).  See also 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(a) and (d).  Further, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), the Federal Circuit Court held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Id., at 1376.  

The Federal Circuit Court accepted there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
non-willful misconduct, service-connected disability.  
But the Federal Circuit Court went on to point out that 
veterans may only recover if they can "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Id., at 1381.  An award of compensation on such a basis would 
only result "where there is clear medical evidence 
establishing the alcohol or drug abuse disability is indeed 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  Id.

Here, though, the veteran does not have a service-connected 
disability, in particular his psychiatric disability (PTSD), 
which includes drug/alcohol abuse as one of its attendant 
symptoms.  Therefore, any functional and other impairment 
attributable to his substance abuse disorder - whether the 
result of his problem with drugs and/or alcohol, cannot be 
considered as grounds for increasing the rating for his 
psychiatric disorder (PTSD).  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

That said, the veteran is appealing the RO's decision 
assigning an initial 30 percent rating for his PTSD 
retroactively effective from October 28, 2004, the date that 
the RO received his claim for this disability.  In concluding 
that he is entitled to at most a 30 percent rating based on 
his level of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, the RO 
points to his June 2005 VA Compensation and Pension 
Examination (C&P Exam) report assigning a GAF score of 70, 
which, as mentioned, indicates he has some mild symptoms or 
some difficulty in social, occupational, or school function, 
but that he is generally functioning well, with some 
meaningful interpersonal relationships.  

However, the RO also makes reference to a report from a 
private family counseling center's counselor, J.J., Ph.D., 
assigning the veteran a GAF score of 55, which indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  In this report, Dr. 
J.J. describes the veteran as having appropriate hygiene, his 
affect as appropriate to mood and content, his speech as 
clear and coherent, and his insight and judgment as intact.  
Dr. J.J. notes the veteran's mood seemed flattened during 
their interview, but also notes there is no impairment in the 
veteran's thought process or delusional system, no evidence 
of perceptual distortion, and no indication the veteran is 
any imminent danger to himself or others.  Dr. J.J.'s report 
also notes the veteran's statement that he is having 
difficulty with recollections of wartime experiences.  He 
further transcribes the veteran's description of his 
symptoms.  Dr. J.J.'s report is not very detailed as to 
analysis or methodology.  It goes into some depth regarding 
the veteran's statement, and, in the end, Dr. J.J. recommends 
the veteran seek assistance from VA.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  


Here, the Board finds that the GAF assessment contained in 
Dr. J.J.'s report lacks significant probative value (or at 
the very least is less probative than the VA C&P examiner's), 
particularly in light of the rest of Dr. J.J.'s report, 
which generally details symptoms that might indicate some 
mild symptoms or some difficulty in social, occupational, or 
school function, but generally seems to show that the veteran 
is functioning well.  Furthermore, the Board notes that Dr. 
J.J. seems to defer and reserve considerable authority to VA.

In comparison, in the report of the June 2005 C&P exam, the 
evaluating VA examiner described the veteran as well-groomed; 
correctly oriented to person, place and time; cooperative; 
and friendly.  The examiner also noted the veteran's mood 
appeared mildly depressed, but that his affect was responsive 
to content.  There was no evidence of perceptual disturbance 
and his cognitive functioning was intact.  The VA examiner 
administered several psychological assessment examinations 
in ultimately coming to the conclusion that the veteran's 
condition warrants a diagnosis of PTSD and that his symptoms 
are relatively mild.  The Board finds that the VA examiner's 
report supports his assigning the veteran a GAF score of 70, 
which indicates some mild symptoms or some difficulty in 
social, occupational, or school function, but that the 
veteran is generally functioning well, with some meaningful 
interpersonal relationships.

The Board additionally finds that the veteran's mental status 
on October 28, 2004, warranted a 30 percent rating, 
especially since he was occupationally and socially impaired 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation. 

The veteran asserts that he is entitled to a higher rating 
for his PTSD due to the severity of his symptoms.  
Specifically, he details his memory loss, social and 
occupational challenges, and how it is difficult for him to 
see war images in the media.  He also describes thoughts of 
suicide.  

While the Board recognizes that the veteran may be 
experiencing these symptoms, his lay testimony alone is not 
sufficiently probative to warrant concluding his PTSD 
deserves a higher rating.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

As previously mentioned, in order for the veteran to be 
entitled to the next higher rating of 50 percent for his 
PTSD, competent medical evidence must show that he is 
occupationally and socially impaired with reduced reliability 
and productivity.  But the Board finds there is no such 
evidence to establish he meets this standard, and, therefore, 
the preponderance of the evidence is against his claim.  
38 C.F.R. § 4.3.

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award is to 
be considered to ensure that consideration is given to the 
possibility of staging the rating - that is, assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
veteran, however, has not met the requirements for a higher 
rating at any time since the effective date of his award, so 
the Board may not stage his rating because he has been, at 
most, 30-percent disabled during the entire period at issue.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the 30 percent schedular rating already in 
effect, see 38 C.F.R. § 4.1), to suggest that he is not 
adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim for an initial rating higher than 30 percent for 
PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


